Citation Nr: 0519380	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for phlebitis of 
the left leg, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for phlebitis of 
the right leg, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for chronic 
bronchitis, currently rated as 60 percent disabling.  

4.  Entitlement to an increased evaluation for eczematoid 
dermatitis, currently rated as 50 percent disabling.  

5.  Entitlement to restoration of a 10 percent rating for 
hemorrhoids.  

6.  Entitlement to service connection for hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from February 1943 to 
September 1963.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, VA Regional Office (RO).   

In a VA Form 9, received in June 2003, the appellant 
requested a videoconference hearing before the Board.  In 
correspondence received in January 2005, the appellant 
withdrew his hearing request.  

By rating decision, dated in October 2001, the agency of 
original jurisdiction (AOJ) increased the evaluation for 
right leg phlebitis to 10 percent and the evaluation for left 
leg phlebitis to 10 percent.  The Board notes that since the 
increases to 10 percent did not constitute a full grant of 
the benefits sought, the increased rating issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that by rating decision, dated in April 2004, 
a total rating based on individual unemployability (TDIU) was 
granted.  

The issue regarding the evaluation of bronchitis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Right leg phlebitis is manifested by mild edema relieved 
by elevation or compression hosiery.  

2.  Left leg phlebitis is manifested by mild edema relieved 
by elevation or compression hosiery.  

3.  Prior to August 30, 2002, the appellant was in receipt of 
the maximum evaluation for eczematoid dermatitis.  

3.  The appellant's eczematoid dermatitis covers more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected.  

4.  Hypertension was not manifest in service or to a 
compensable degree within one year of separation.

5.  Improvement of hemorrhoids as of February 15, 2001 is not 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right leg phlebitis have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.7 Diagnostic Code 7121 (2004).

2.  The criteria for a rating in excess of 10 percent for 
left leg phlebitis have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.7 Diagnostic Code 7121 (2004).

3.  The criteria for a rating in excess of 50 percent for 
eczematoid dermatitis, prior to August 30, 2002, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).  

4.  Eczematoid dermatitis is 60 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.118, Diagnostic Code 
7806 (effective August 30, 2002).  

5.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

6.  Restoration of a 10 percent evaluation for hemorrhoids is 
warranted.  38 C.F.R. § 3.44(c), 4.10.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in January 2002.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the January 
2002 notice, the May 2004 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

1.  Evaluation

Factual Background

On VA examination in July 2001, the appellant complained of a 
rash involving the areas exposed to the sun, to include the 
face, neck, and hands, with symptoms of itching and pain.  He 
complained of pain in both legs with prolonged walking or and 
standing, with edema.  He stated that he kept his legs 
elevated or used compression hosiery to relieve the edema.  
He added that varicosities sometimes prevented him from 
performing exercise or exertion activities on a daily basis

On examination, his posture was noted to be normal.  He was 
able to change position and get on and off the examining 
table without difficulty.  The gait was normal.  There were 
multiple dark, brownish macules all over the skin with some 
blackish nodules on the soles of both feet noted to be caused 
by dermatitis.  No tissue loss, tenderness, disfigurement, 
keloid formation or limitation of function was noted.  There 
were no ulcerations or crusting.  Some exfoliation on the 
legs was noted.  There were no associated systemic or nervous 
manifestations.  No edema of the extremities was noted.  
There were mild varicose veins in both lower extremities with 
no tenderness or sign of inflammation.  

The relevant diagnoses were dermatitis with multiple brownish 
patchy macules all over the skin of the upper and lower 
extremities with some exfoliation of the soles of both feet, 
with no impairment on the appellant's occupation or daily 
activities; and phlebitis with mild varicose veins.  No 
evidence of edema was noted.  The examiner sated that the 
appellant was limited from prolonged walking and standing.  

VA treatment records, dated in June 2003, note mild edema of 
the extremities.  There was no clubbing or cyanosis.  Cranial 
nerves II through XII were noted to be intact.  Strength was 
5/5 and sensation was normal.  Reflexes were 2+.  The 
diagnoses included psoriasis.  A February 2003 record notes a 
history of chronic eczematous rash with lichen simplex 
chronicus and multiple biopsies were noted to be without 
evidence of other disease.  Diffuse lechenified 
hyperpigmented and diffuse indurates dermal based red plaques 
were noted.  The assessment was biopsies prove chronic 
eczematous dermatitis with lichen simplex chronicus.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Under the previous Diagnostic Code 7806 (effective prior to 
August 30, 2002), eczema manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  A 30 
percent evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the current Diagnostic Code 7806, dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  Dermatitis 
or eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent disability rating.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2004).  

Under Diagnostic Code 7121, a 20 percent evaluation is 
assigned in cases of post-phlebitic syndrome with persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent evaluation contemplates persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  When there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, a 60 percent evaluation is warranted.  Massive 
board-like edema with constant pain at rest warrants a 100 
percent disabling evaluation.  38 C.F.R. § 4.104 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004). 


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Phlebitis

The appellant's right leg phlebitis is rated as 10 percent 
disabling and the appellant's left leg is rated as 10 percent 
disabling under 38 C.F.R. § 4.110, Diagnostic Code 7121.  The 
appellant asserts that he is worse.  

A higher evaluation requires persistent edema, incompletely 
relieved by elevation of the extremity with or without 
beginning stasis pigmentation or eczema.  The appellant is 
competent to report his symptoms.  His opinion is not 
competent, however, in regard to issues requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The more probative evidence 
establishes that a higher evaluation is not warranted.  In 
July 2001, elevation of the legs or compression hosiery was 
noted to relieve an occurrence of edema.  The examiner 
specifically noted there was no lower extremity edema, 
tenderness or sign of inflammation.  The Board notes that the 
service connected dermatitis is eczematous dermatitis, not 
stasis dermatitis.  Regardless, such is separately rated.  
The March 2003 VA examiner noted mild edema.  Clearly, a 
higher evaluation is not warranted for either phlebitis of 
the right leg or phlebitis of the left leg.  



The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claims of 
entitlement to an increased evaluation for right leg 
phlebitis and left leg phlebitis and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.  

Eczematous Dermatitis

The AOJ has assigned a 50 percent disability rating for 
eczematous dermatitis under 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  The Board notes that during the appeal, the 
schedular criteria under Diagnostic Code 7806 were revised.  
Since there was a change in regulation during the pendency of 
this appeal, the Board must consider each version of the 
regulation.  The effective date of a liberalizing VA issue 
may be no earlier than the effective date of the regulation.  
Under the revised criteria, a 60 percent evaluation is 
warranted where dermatitis or eczema covers more than 40 
percent of the entire body.  On VA examination in July 2001, 
there were multiple brownish patchy macules all over the skin 
of the upper and lower extremities with some exfoliation of 
both feet.  Under the revised criteria, these findings 
warrant a 60 percent evaluation.  This is the maximum 
schedular evaluation.  

Prior to the regulatory change, the appellant was in receipt 
of the maximum evaluation for eczematoid dermatitis.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
In this case, the Board finds no other provision upon which 
to assign a higher rating.



II.  Restoration

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet.App. 277, 280 (1992).  The United States Court 
of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. App. 413 
(1993), has interpreted the provisions of 38 C.F.R. § 4.13 to 
require that in any rating reduction case, it must be 
ascertained, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability has actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The provisions of 38 
C.F.R. § 3.344(c) also establish that there must be improvement 
before an evaluation is reduced.

The issue before the Board is entitlement to restoration of a 
10 percent evaluation for hemorrhoids.  Our review reflects 
that the October 2001 rating decision is fatally flawed.  The 
Board notes that there had been no decrease in compensation 
being paid.  Therefore, the provisions of 38 C.F.R. 
§ 3.105(e) are not for application.  However, this does not 
mean that an evaluation may be reduced without justification.  
Brown v. Brown, 5 Vet. App. 413 (1993).  The October 2001 
rating decision made no reference to the concept of 
improvement.  See Section 3.344(c).  The rating decision 
compared nothing to justify the action taken.  The AOJ did 
not address difference of opinion or clear and unmistakable 
error either.  The Court and the regulations demand 
improvement.  Such concept was not addressed in the decision.  
Furthermore, the rating decision established an effective 
date of February 15, 2001 as the date of reduction.  There is 
nothing on that date addressing the degree of impairment of 
hemorrhoids.  The AOJ did reference a VA examination, but 
that examination was dated July 2, 2001.  Even if the 
examination report established improvement, there is no 
regulatory basis to pretend that there was improvement six 
months prior to the date of the evidence.

The Board shall not attempt after-the-fact justification of 
an error-filled decision when, in fact, there is no 
justification.  The 10 percent evaluation is restored.

III.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R§§ 3.303, 3.304.  
Additionally, the pertinent laws and regulations provide that 
hypertension will be presumed to have been incurred in 
service if it had become manifest to a degree of ten percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that in a December 1990 decision, 
the Board determined that hypertension was not related to 
service.  Whether we treat this claim as one to reopen the 
claim for service connection for hypertension or as a claim 
for service connection for hypertension the result is the 
same.  Service connection for hypertension is not warranted.  

As set forth the in the December 1990 Board decision, service 
medical records show that diastolic blood pressure was not 
predominantly 90 mm. or greater and that systolic blood 
pressure was not predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90mm.  

Post-service records show high blood pressure in 1977 and 
that he currently has hypertension.  There is, however, no 
competent evidence of high blood pressure in service or 
within the initial post service year and no competent 
evidence relating hypertension to service.  The appellant is 
competent to report his symptoms.  He is not a medical 
professional, however, and he is not competent to relate 
hypertension to service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The more 
probative and reliable evidence is the contemporaneous 
service medical records showing the appellant did not have 
hypertension during service.  This finding is bolstered by 
the appellant's report in his 1981 claim that hypertension 
had an onset in 1977, not during service or within the 
initial post service year.  

To the extent that an examiner, to include the July 2001 VA 
examiner noted a history of hypertension since 1958, such is 
a mere transcription of lay history.  Such information is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

In sum, hypertension was not manifest in service or to a 
degree of 10 percent within one year of separation from 
service and hypertension is not attributable to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefit sought 
on appeal is denied.  


ORDER

A 60 percent evaluation for eczematoid dermatitis is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

Restoration of a 10 percent evaluation for hemorrhoids is 
granted.  

An increased evaluation for right leg phlebitis is denied.  
An increased evaluation for left leg phlebitis is denied.  
Service connection for hypertension is denied.  


REMAND

The appellant underwent pulmonary function testing in July 
2001.  The report of examination does not contain findings in 
regard to Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB) or maximum exercise 
capacity.  There is insufficient evidence upon which to base 
a determination in regard to the appellant's bronchitis with 
chronic obstructive pulmonary disease.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to AOJ for the following development:

The AOJ should schedule the appellant 
for a VA examination to determine the 
severity of his bronchitis.  All 
necessary tests should be performed, to 
include pulmonary function testing, with 
reported findings to include or DLCO 
(SB) percent of predicted and maximum 
oxygen consumption.  The examiner should 
state whether there is cor pulmonale 
(right heart failure); or if the 
evidence shows right ventricular 
hypertrophy, or pulmonary hypertension 
by Echo or cardiac catheterization, or 
episodes of acute respiratory failure; 
or if outpatient oxygen therapy is 
required.  A complete rationale should 
accompany any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


